Title: From Thomas Jefferson to James Lyle, 15 September 1791
From: Jefferson, Thomas
To: Lyle, James



Dear Sir
Monticello Sep. 15. 1791.

When I was in Virginia the last year, I took the liberty of solliciting you to furnish me a copy of the account of my father’s estate from his death Aug. 17. 1757. till I came of age which was Apr. 2. 1764. at which time I believe the account commences which you furnished Mr. Nicholas. These two accounts are necessary for the settlement of many others; but peculiarly so for that of Dr. Walker relative to  an article of £200. now become £500 which it is necessary for me to decypher. If this is ready let me beg the favor of it by Mr. Randolph who is the bearer of this. If it is not ready, I must repeat my prayers to have it got ready, as I am extremely anxious to finish this matter of Dr. Walker’s, and every delay which arises on my coming to Virginia, of course puts it off a year, since I come but once a year, and can look into it here alone.
I wrote you formerly of the credit to the last of this month which I had been obliged to give on the sale of my crop of tobo. On my return to Philadelphia in October, you will hear from me as to the payment I can make you out of it, and my other provision for you. I am with great esteem Dear Sir your affectionate humble servt.,

Th: Jefferson

